Citation Nr: 9933326	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for narcolepsy and 
sleep apnea.

3.  Entitlement to an increased evaluation for lumbosacral 
strain with lumbarization of S1, currently rated as 20 
percent disabling.  

4.  Entitlement to an increased evaluation for dermatitis of 
the feet and left hand, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased (compensable) evaluation for 
migraine headaches. 

6.  Entitlement to an increased (compensable) evaluation for 
residuals of a laceration of the right middle finger and 
injury to the little finger on the right hand.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to February 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and May 1995 rating 
decisions of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1994, the veteran submitted a notice of disagreement 
with respect to the November 1993 rating decision.  In May 
1995, the RO provided the veteran with a statement of the 
case, and in July 1995 the veteran perfected his appeal with 
respect to the issue of entitlement to service connection for 
post-traumatic stress disorder.  The veteran at that time 
also explicitly withdrew the issue of entitlement to service 
connection for hypertension, which had also been the subject 
of the November 1993 rating decision and which had also been 
addressed in the May 1995 statement of the case.  In the 
veteran's July 1995 communication, he also expressed 
disagreement with the May 1995 rating decision.  In July 
1995, the RO provided the veteran with a statement of the 
case, and the veteran submitted a substantive appeal that 
same month.  In August 1995, the veteran testified at a 
personal hearing.  

Entitlement to service connection for post-traumatic stress 
disorder is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  There is no medical evidence linking narcolepsy and sleep 
apnea to a service-connected disability or to veteran's 
military service.  

2.  The veteran's service-connected lumbosacral strain with 
lumbarization of S1 is productive of severe limitation of 
motion. 

3.  Prior to August 23, 1995, the veteran's service-connected 
dermatitis of the feet was productive of no more than slight 
exfoliation, exudation or itching on a nonexposed surface, 
small area.

4.  From August 23, 1995, the veteran's service-connected 
dermatitis of the feet and left hand has been productive of 
exfoliation, exudation or itching involving an exposed area, 
but not by constant exudation or itching, extensive lesions, 
or marked disfigurement. 

5.  The veteran's service-connected migraine headaches do not 
result in prostrating headaches.  

6.  The veteran's service-connected residuals of a laceration 
of the right middle finger and injury to the little finger on 
the right hand are characterized by full range of motion of 
the fingers and does not approximate ankylosis of two 
fingers.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for narcolepsy and sleep apnea is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for entitlement to an evaluation of 40 
percent for lumbosacral strain with lumbarization of S1 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5292 (1999).

3.  The criteria for entitlement to a compensable evaluation 
prior to August 23, 1995, for dermatitis of the feet have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7813 (1999).

4.  From August 23, 1995, the criteria for entitlement to an 
evaluation of 10 percent, but no higher, for dermatitis of 
the feet and left hand have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7813 (1999).

5.  The criteria for entitlement to a compensable evaluation 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (1999).

6.  The criteria for entitlement to a compensable evaluation 
for residuals of a laceration of the right middle finger and 
injury to the little finger on the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic 5223 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Narcolepsy and Sleep Apnea.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Moreover, to the extent the veteran's claim is being advanced 
on the theory of secondary service connection under 38 C.F.R. 
§ 3.310, the Board also emphasizes that medical evidence of 
causation is also necessary to well-ground a secondary 
service connection claim.  See generally Reiber v. Brown, 7 
Vet.App. 513 (1995).

The veteran seeks service connection for narcolepsy and sleep 
apnea.  The Board observes that although the RO has 
characterized this issue in terms of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for those disorders, a review of the claims file 
does not reveal the presence of a prior final denial of 
benefits.  Therefore, the Board addresses this case directly 
in terms of whether service connection is warranted for the 
disabilities in question.  

The veteran maintains that narcolepsy and sleep apnea are 
related to his service connected pharyngitis and tonsillitis, 
with excision of a redundant uvula.  Evidence associated with 
the clams file include entries from November 1990, March 
1993, and June 1993 referencing sleep apnea and obstructive 
sleep apnea.  However, a November 1994 VA examination report 
reflects that there was no evidence of airflow obstruction at 
that time and that the veteran's respiratory problem, which 
was characterized as not malignant, was in remission.  The 
diagnosis was history of sleep apnea and narcolepsy.  

At any rate, assuming, arguendo, that the evidence associated 
with the claims file provides some medical evidence of a 
current disability, there is no medical evidence suggesting 
that sleep apnea or narcolepsy are related to another service 
connected disorder.  Service medical records do not reflect a 
diagnosis of either disorder, and the veteran does not 
maintain that the disorder for which he seeks service 
connection was present in service.  Without medical evidence, 
such as a medical opinion, suggesting that the sleep apnea or 
narcolepsy are related to a current service connected 
disability or are otherwise related to service, the veteran's 
claim for service connection is not well grounded.  38 
U.S.C.A. § 5107(a).

The Board recognizes that it has denied the veteran's claim 
on a basis different from that utilized by the RO.  However, 
the Board is satisfied that the appellant has not been 
prejudiced, and a remand is not warranted.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II.  Increased Evaluation Issues

The remaining issues involves claims of entitlement to 
increased ratings for disabilities which have already been 
service-connected.  When a veteran is seeking an increased 
rating (as opposed to entitlement to service connection), an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing the 
veteran's claims files, the Board further finds that the 
evidence of record is sufficient to allow for equitable 
adjudication of the increased rating claims and that no 
further action is necessary to assist the veteran with such 
claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A.  Back Disability

The veteran's service-connected lumbosacral strain with 
lumbarization of S1 is currently evaluated as 20 percent 
disabling under Diagnostic Code 5295 for lumbosacral strain.  
Under this Diagnostic Code, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation (the highest 
available under Diagnostic Code 5295) is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of latera 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Examination has not revealed positive Goldthwait's sign or 
listing of the whole spine to the opposite side.  
Examination, however, has revealed marked limitation of 
forward bending.  During an October 1994 VA examination which 
revealed pain to palpation of the low lumbar area, but no 
significant spasm.  The veteran demonstrated what the 
examiner characterized as significant limitation secondary to 
pain.  Forward flexion was limited to 20 degrees, and 
extension was limited to five degrees.  The veteran also 
demonstrated lateral bending to 20 degrees and rotation to 30 
degrees on both sides. 

During a VA examination in December 1996, neurological 
examination the veteran demonstrated no paraspinal muscle 
tenderness, although the veteran walked with a slight limp.  
However, during a contemporaneous examination of the spine at 
which the veteran complained of pain going down to the left 
buttock, the veteran demonstrated forward flexion of the back 
to 40 degrees, backward extension to 10 degrees, 45 degrees 
rotation on both sides, lateral bending to 30 degrees on the 
right, and lateral bending to 20 degrees on the left.  The 
examiner commented that a review of prior x-rays showed 
degenerative joint disease.

Based on the evidence of record, the Board is unable to find 
that a rating in excess of 20 percent is warranted under 
Diagnostic Code 5295.  While some of the pertinent symptoms 
have been demonstrated, there does not appear to be evidence 
of abnormal mobility on forced motion.  

However, the Board observes that under Diagnostic Code 5292, 
limitation of the lumbar spine, if severe, warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Further, the VA's regulations, under 38 C.F.R. § 4.40 and 
4.45, recognize that functional loss of a joint may result 
from pain on motion or use, when supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 205-57 
(1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  Also, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  

The Board views the evidence, particularly the results of the 
October 1994 VA examination, as showing limitation of motion 
which can reasonably be described as severe limitation of 
motion.  Therefore, resolving all reasonable doubt in the 
veteran's behalf, the Board finds that the veteran 
experiences severe limitation of motion as a result of his 
disability.  As such, a 40 percent evaluation is warranted 
for lumbosacral strain with lumbarization of S1 under the 
provisions of Diagnostic Code 5292.  

There is no basis, however, for assigning a rating in excess 
of 40 percent at this time.  The rating criteria applicable 
to lumbosacral strain and limitation of motion of the 
lumbosacral spine do not provide for an evaluation in excess 
of 40 percent.  A 60 percent evaluation is available for 
pronounced intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  However, neither the various VA 
examinations the veteran has undergone nor treatment records 
associated with the claims file reflect the presence of 
significant neurological findings.

B.  Skin Disability

The veteran's service-connected dermatitis is currently 
evaluated as 10 percent disabling under Diagnostic Code 7813, 
pertaining to dermatophytosis, as of November 25, 1996.  The 
May 1995 rating decision which gave rise to this appeal had 
continued a noncompensable rating, but by rating decision in 
May 1998 (during the course of the appeal), the rating was 
increased to 10 percent, effective November 25, 1996.  
Accordingly, the Board must consider not only whether the 
veteran's skin disability warrants an evaluation in excess of 
10 percent from November 25, 1996, but also whether the 
veteran's skin disability warrants a compensable evaluation 
prior to November 25, 1996.  

Dermatophytosis warrants a noncompensable evaluation, where 
characterized by slight, if any, exfoliation, exudation or 
itching, if it involves a non-exposed surface or small area, 
and a 10 percent evaluation, where characterized by 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent evaluation 
contemplates constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
contemplates ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, or a disability that 
is exceptionally repugnant.  38 C.F.R. §  4.118, Diagnostic 
Code 7813.  

During a hearing on August 23, 1995, the veteran testified 
that the skin problem had spread to his hands.  Subsequent 
medical records dated in 1996 confirm involvement of at least 
the left hand. 

Examination in December 1996 revealed dry, scaly skin of the 
feet and the left hand.  According to the examiner, several 
toe nails of the feet were involved and were onychomycotic.  
The veteran indicated that he was taking an "itch pill" and 
an oral antifungal agent, and that he was experiencing some 
improvement since this new treatment was started.  A 
contemporaneous entry in treatment records makes reference to 
scaly, hyper-keratic skin with fungal lesions above the 
ankles and also references the left hand.  

A July 1997 entry references complaints of a fungal infection 
greater on the right than the left, with foot pain and 
swelling of two days duration and a lump on the groin.  That 
entry reflects that the veteran's symptoms involved the hand 
in the past.  That examination revealed dry, scaly skin of 
both feet, and onychomycosis, some scaling on the left hand, 
and chronic pigmentation changes over the pretibial area.  
The pertinent impression was tinea pedis.  

Entries from January 1998 make reference to cracked fissured 
skin of the lower extremities, dry scaly adherent plaques on 
the feet, what was characterized as severe scaling of the 
feet, and nail dystrophy.  The veteran's toe nails reportedly 
were falling off.  Assessments included onychomycosis, tinea 
pedis, and seborrheic dermatitis.  

In view of the above, the Board believes that a 10 percent 
rating is warranted as of August 23, 1995, on the basis that 
the record shows as of that date that the skin disability 
involved an exposed area.  The evidence prior to that time 
shows that involvement was essentially limited to the feet 
and other non-exposed areas, and thus a noncompensable rating 
is warranted prior to August 23, 1995.  

However, the evidence from August 23, 1995, does not show 
constant exudation  or itching, extensive lesions, or marked 
disfigurement so as to warrant an evaluation in excess of 10 
percent.  It appears from the totality of the evidence that 
the veteran's skin disability may be becoming more severe 
with time, and the veteran may always seek an increased 
rating if the severity of this disability increases in the 
future.

C.  Headaches

The veteran's service-connected migraine headaches are 
evaluated as noncompensable under Diagnostic Code 8100 which 
provides for a 10 percent evaluation if where there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable 
evaluation is warranted where attacks are less frequent.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Treatment records document complaints of headaches at various 
points in time, including entries from August 1991, August 
1992, and March and April 1994.  During a VA examination in 
November 1994, the veteran complained of ongoing headaches, 
which he described as constant, building up through the day, 
and for which he indicated he was taking several medications.  
The veteran indicated that there was no nausea or vomiting 
and that the headaches did not cause him to be compromised in 
his day to day activities.  The impression included tension 
musculoskeletal type headaches.  

During his hearing in August 1995, the veteran testified that 
his headaches were constant and that they would get to a 
point at times where he experienced nausea.  He indicated 
that it helped him to lie down, and that when he experienced 
a headache at work he would try to take a break and walk 
outside or sit down and take one of his "pills" with a 
beverage containing caffeine.  The veteran also indicated 
that he had missed work on "a couple of days."  

During an examination in December 1996, the veteran indicated 
that he experienced what he described as post-traumatic 
headaches since his discharge from service.  The veteran 
indicated that his headaches occurred on a daily basis, up to 
several time a day at some points.  He described the 
headaches as stabbing, sometimes relieved by sleep, and 
denied trauma to his head while in service.  The veteran 
indicated that he was taking Elavil and Atenolol for his 
problem.  The impression was post-traumatic stress headaches.  

The evidence of record reflects that the veteran suffers from 
stress or tension headaches.  Although the veteran suggested 
at his hearing that his headaches sometimes reached a point 
that required him to lie down, his testimony suggesting that 
he was able to work around his headaches at work by sitting 
down or walking outside, as well as the veteran's 
representation during the November 1994 examination that his 
headaches did not cause him to be compromised in his day to 
day activities, suggest the presence of headaches that are 
not prostrating in character.  Because the veteran does not 
experience prostrating headaches, his disability does not 
warrant a compensable evaluation at this time.  

D.  Middle and Little Fingers of Right Hand

The service-connected residuals of a laceration of the right 
middle finger and injury to the little finger on the right 
hand are currently evaluated as noncompensable under 
Diagnostic Code 5223.  Favorable ankylosis of two digits of 
one hand, including the middle and little fingers, warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 5223.  

Examination has not revealed ankylosis of either finger or 
even limitation of function approximating ankylosis.  A VA 
examination in November 1994 revealed full range of motion of 
the finger joints.  Examination also revealed no tenderness 
or swelling of the little finger.  

During a neurological examination in December 1996, the 
veteran complained of pain in his right middle and fifth 
fingers, but had "pretty much full use of motion" in his 
right upper extremity.  An orthopedic examination of the hand 
revealed that the veteran had a strong grip and was able to 
oppose his thumb to the pulp of all his fingers.  Range of 
motion of the fingers on the right side was equal to that of 
the left side.  Examination also revealed sensation to be 
intact in all fingers, except the little finger which 
demonstrated some loss of two point sensation.  

Furthermore, treatment records do not reflect findings 
suggesting that the use of the veterans fingers is 
compromised.  It would appear therefore, that, 
notwithstanding any assertions by the veteran to the 
contrary, he retains essentially complete use of his fingers.  
Because the veteran's disability does not approximate 
ankylosis of any of his fingers, a compensable evaluation is 
not warranted.  


ORDER

The veteran's claim of entitlement to service connection for 
narcolepsy and sleep apnea is not well-grounded.  Entitlement 
to a compensable evaluation for service-connected dermatitis 
of the feet prior to August 23, 1995, is not warranted.  
Entitlement to an evaluation in excess of 10 percent from 
August 23, 1995, for service-connected dermatitis of the feet 
and left hand is not warranted.  Entitlement to compensable 
evaluations for service-connected migraine headaches and for 
service-connected residuals of a laceration of the right 
middle finger and injury to the little finger on the right 
hand is not warranted.  To this extent, the appeal is denied.

Entitlement to a 40 percent evaluation for service-connected 
lumbosacral strain with lumbarization of SI is warranted.  
Entitlement to a 10 percent evaluation, but no higher, from 
August 23, 1995, for service-connected dermatitis of the feet 
and left hand is warranted.  To this extent, the appeal is 
granted.   


REMAND

During a VA examination in December 1996 the veteran provided 
a history of having served in Thailand, where he was part of 
a mobile command post, and of having been present at crash 
sites where he witnessed dead bodies.  The examiner diagnosed 
mild post-traumatic stress disorder.

The RO has not attempted to corroborate the veteran's account 
of his stressors.  Moreover, in denying the veteran's claim 
for service connection for post-traumatic stress disorder, 
the RO suggested that the veteran's claimed stressors were 
insufficient to warrant a determination that the veteran 
suffered from post-traumatic stress disorder.  The Court of 
Appeals for Veterans Claims in Cohen v. Brown, 10 Vet. App. 
128 (1997), pointed out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have change from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Accordingly, it is for a medical examiner to determine 
whether any confirmed stressors are sufficient to given rise 
to post-traumatic stress disorder.  However, because 
development has not been undertaken to corroborate the 
veteran's account of his stressors, additional development is 
necessary.  

Therefore, this issue is REMANDED for the following actions:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events (especially with 
respect to the reported airplane 
crashes), units involved, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  After receiving a response from the 
veteran, or if no response is received 
after a reasonable time, the RO should 
then review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  The RO's 
attention is directed to the veteran's 
claim of having been present crash sites 
and witnessing dead bodies.  This summary 
and a copy of the veteran's DD 214 and 
all associated service documents should 
be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
if any stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must determine 
whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied.  If 
the diagnostic criteria for post-
traumatic stress disorder are not 
satisfied, the examiner should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  If the veteran's PTSD claim 
remains denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review of the PTSD issue. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals







